DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                                Examiner Notes
1.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.      Claims 1-4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vikstedt et al. (US Pub. 2018/0287721; hereinafter “Vikstedt”).
Regarding claim 1, Vikstedt discloses an antenna performance tester (a measurement system 100, in Fig. 1) comprising:           a horizontal rotor (11) which is installed at an upper portion of a base frame (12), is configured such that a shaft part (a shaft, see annotated Fig. 1) is disposed in the center thereof, and is rotatable about the shaft part (see Fig. 1 and paragraph [0022]);           a DUT holder (3) detachably coupled to an upper portion of the shaft part and configured such that a device under test (1) is held on an upper end thereof (see Fig. 1);             a reference antenna holder (a supporting arm 14) on which a reference antenna (16) for performing transmission and reception with respect to the device under test (see at least in [0023]) held on the DUT holder is held (see Fig 1); and             a vertical rotor (15) to which the reference antenna holder (14) is detachably fixed and which is spaced apart from a side surface of the DUT holder (1), is installed perpendicular to the horizontal rotor, and is rotatable about a virtual central point (an intersection point of third/first and fourth axes) lying at the center thereof (see Fig. 1 and [0023]).

    PNG
    media_image1.png
    682
    761
    media_image1.png
    Greyscale

           Regarding claim 2, Vikstedt discloses the antenna performance tester of claim 1, wherein the horizontal rotor includes: a horizontal rotary plate in which a through-hole (4) for disposing the shaft part is formed; a rotary plate support which is fixed to a lower portion of the horizontal rotary plate and in the center of which a fitting hole which communicates with the through-hole and into which the shaft part is fitted is formed; and a horizontal rotator for rotating the rotary plate support (see Fig. 1).
           Regarding claim 3, Vikstedt discloses the antenna performance tester of claim 2, wherein the horizontal rotator includes: a horizontal rotary motor; a pinion gear coupled to a shaft of the 
           Regarding claim 4, Vikstedt discloses the antenna performance tester of claim 1, wherein the vertical rotor is rotatably installed on a vertical support that is spaced apart from a side surface of the shaft part and is fixed to an upper surface of the horizontal rotor so as to be perpendicular to the horizontal rotor, and is rotated by a vertical rotator (see Fig. 1).
          Regarding claim 12, Vikstedt discloses the antenna performance tester of claim 1, wherein multiple reference antenna holders (14, 7) including the reference antenna holder (14) are fixable to the vertical rotor (see Fig. 1).
          Regarding claim 13, Vikstedt discloses the antenna performance tester of claim 2, wherein the shaft part is configured to prevent rotation in such a way that an end thereof passes through the through-hole of the horizontal rotary plate and is fixed to a fixing plate fixed to a bottom of the base frame (see Fig. 1).

4.      Claims 1, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowell (US Pub. 2019/0025358; hereinafter “Rowell”).
          Regarding claim 1, Rowell discloses an antenna performance tester (a measuring system 1, in Fig. 1) comprising:           a horizontal rotor (23) which is installed at an upper portion of a base frame (24), is configured such that a shaft part (a turnable shaft disposed on an axis C, see Fig. 1) is disposed in the center thereof, and is rotatable about the shaft part (see Fig. 1); 22) detachably coupled to an upper portion of the shaft part and configured such that a device under test (4) is held on an upper end thereof (see Fig. 1);             a reference antenna holder (a rotational arm, see annotated Fig. 1) on which a reference antenna (6) for performing transmission and reception with respect to the device under test (see paragraph [0037]) held on the DUT holder is held (see Fig 1); and             a vertical rotor (26) to which the reference antenna holder (the rotational arm) is detachably fixed and which is spaced apart from a side surface of the DUT holder (4), is installed perpendicular to the horizontal rotor, and is rotatable about a virtual central point (an intersection point of a and c axes, see annotated Fig. 1) lying at the center thereof (see Fig. 1).



    PNG
    media_image2.png
    801
    624
    media_image2.png
    Greyscale
 
Regarding claim 10, Rowell discloses the antenna performance tester of claim 1, wherein the reference antenna holder (22) includes: a fastening part that is fixed to the vertical rotor by screwing; an extending part that is perpendicular to the fastening part and extends upward; and a holding part which is perpendicular to the extending part and in which a holding recess which extends in a direction opposite to the fastening part and in which the reference antenna is vertically held is formed (see Fig. 1).
          Regarding claim 12, Rowell discloses the antenna performance tester of claim 1, wherein multiple reference antenna holders (6, 7) including the reference antenna holder (6) are fixable to the vertical rotor (see Fig. 1).
          Regarding claim 14, Rowell discloses the antenna performance tester of claim 1, comprises: a control panel (31-32, in Fig. 1) configured to control horizontal rotation and vertical rotation of the horizontal rotor and the vertical rotor, and a setting part configured to set op (see [0038])

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rowell in view of Bartko et al. (US Pub. 2018/0321292; hereinafter “Bartko”).
Regarding claim 11, Rowell discloses the antenna performance tester of claim 10, except for specifying that wherein the holding part is slidable up and down and side to side or is rotatable with respect to the extending part.
        Bartko discloses an anechoic chamber for testing a device under test, the anechoic chamber comprising: a number of test antennas, each test antenna having at least one polarization, an antenna positioner for positioning at least one of the test antennas in elevation direction relative to the device under test, a device positioner including a holding part (209, in Fig. 1) configured to move up and down and side to side or is rotatable with respect to an extending part (217) (see paragraphs [0086-0089]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measurement system of Rowell by having the holding part is slidable up and down and side to side or is rotatable with respect to the extending part as taught by Bartko,for purpose of providing the test system having a device positioner positions the device under test in azimuth direction, an antenna positioner for positioning one of test antennas such that the test antenna points to the device under test on all points of the arc-shaped path.
                                                  Allowable Subject Matter
7.          Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Schlub (U.S Pub. 2014/0141726) a test system may include a wireless test chamber with metal walls lined with pyramidal absorber (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/7/2022